



Exhibit 10.2


KULICKE AND SOFFA INDUSTRIES, INC.
2017 EQUITY PLAN


Restricted Share Unit Award Agreement






This Restricted Share Unit Award Agreement (the “Agreement”) dated as of
[__________________] (the “Award Date”) is between Kulicke and Soffa Industries,
Inc. (the “Company”) and <<Employee Name>> (the “Participant”) pursuant to the
Kulicke and Soffa Industries, Inc. 2017 Equity Plan (the “Plan”). Capitalized
terms that are not defined herein shall have the same meanings given to such
terms in the Plan.


WHEREAS, the Committee has authorized the grant to the Participant of Restricted
Share Units in accordance with the provisions of the Plan, a copy of which is
attached hereto; and


WHEREAS, the Participant and the Company desire to enter into this Agreement to
evidence and confirm the grant of such Restricted Share Units on the terms and
conditions set forth herein.


NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the legal sufficiency of which is
hereby acknowledged, the parties hereto, intending to be legally bound hereby,
agree as follows:


1.Grant of Restricted Share Units. The Company hereby grants to the Participant
an Award of «RSUs_Granted» Restricted Share Units. Upon fulfillment of the
requirements set forth below, the Participant shall have the right to receive
one share of Common Stock of the Company (“Share”) for each earned Restricted
Share Unit. This grant is in all respects limited and conditioned as hereinafter
provided, and is subject in all respects to the terms and conditions of the Plan
now in effect and as it may be amended from time to time (but only to the extent
that such amendments apply to outstanding grants of Restricted Share Units).
Such terms and conditions are incorporated herein by reference, made a part
hereof, and shall control in the event of any conflict with any other terms of
this Agreement.
2.Restricted Share Unit Vesting. The Participant shall vest in the Restricted
Share Units granted under this Agreement (as stated in Paragraph 1) in equal
installments over a period of three years, one-third on each anniversary of the
Award Date, provided the Participant remains continuously employed through each
vesting date.
3.Delivery of Shares upon Vesting. For each vested Restricted Share Unit, one
Share shall be delivered to the Participant as soon as administratively
practicable following the vesting date, but no later than the fifteenth day of
the third month following the end of the calendar year in which such vesting
date occurs.
4.Termination of Service. If the Participant terminates employment with the
Company and Related Corporations for any reason (including death and
Disability), all unvested Restricted Share Units at the time of such termination
of employment shall be forfeited.
Notwithstanding the foregoing, in the event of a Participant’s involuntary
termination without Cause, the Committee may, in its sole discretion, upon the
occurrence of such event, accelerate the vesting of a pro rata portion of the
Restricted Share Units which would otherwise vest on the next anniversary of the
Award Date (the “Anniversary Date”). The pro rata portion will be calculated
based on vesting months as measured from the day of the month on which the Grant
was made to the corresponding day of each succeeding month. The vesting date for
this purpose shall be the date of the Committee’s decision to accelerate
vesting. There is no entitlement to such accelerated vesting and the Committee
shall exercise such discretion only in limited and special circumstances.
5.Adjustment in Capitalization. In the event any stock dividend, stock split, or
similar change in the capitalization of the Company affects the number of issued
Shares such that an adjustment is required in order to preserve, or to prevent
the enlargement of, the benefits or potential benefits intended to be made
available under this Award, then the number of Restricted Share Units shall be
proportionately adjusted as provided under the terms of the Plan. Unless the
Committee determines otherwise, the number of Restricted Share Units subject to
this Award shall always be a whole number.
6.Certain Corporate Transactions. In the event of a corporate transaction (as,
for example, a merger, consolidation, acquisition of property or stock,
separation, reorganization, or liquidation), each outstanding Award





--------------------------------------------------------------------------------





shall be assumed by the surviving or successor entity; provided, however, that
in the event of a proposed corporate transaction, the Committee may terminate
all or a portion of any outstanding Award, if it determines that such
termination is in the best interests of the Company.
If the Participant will, following the corporate transaction, be employed by or
otherwise providing services to an entity which is a surviving or acquiring
entity in such transaction or an affiliate of such an entity, the Committee may,
in lieu of the action described above with respect to outstanding Awards,
arrange to have such surviving or acquiring entity or affiliate grant to the
Participant a replacement award which, in the judgment of the Committee, is
substantially equivalent to the Award.


7.Change in Control. Notwithstanding any other provisions of this Agreement, in
the event a Change in Control (as defined in the Plan) occurs and the surviving
or successor entity does not agree to assume the Restricted Share Unit Award,
Shares covered by the Restricted Share Unit Award not previously forfeited shall
become fully vested and such Shares shall be delivered to the Participant. If
the surviving or successor entity agrees to assume the outstanding Restricted
Share Unit Award and the Participant is terminated without Cause (as defined in
the Plan) prior to the twenty-four (24) month anniversary of the Change in
Control, then as of the date of such termination of employment, Shares covered
by the Restricted Share Unit Award not previously forfeited shall become fully
vested and such Shares shall be delivered to the Participant.
8.Restrictions on Transfer. Restricted Share Units may not be sold, assigned,
hypothecated, pledged or otherwise transferred or encumbered in any manner
except by will or the laws of descent and distribution.
9.Withholding of Taxes. The obligation of the Company to deliver Shares shall be
subject to applicable Federal, state and local tax withholding requirements. The
Committee may require the Participant to remit to the Company an amount
sufficient to satisfy the withholding requirements or may, in its discretion,
permit or require the Participant, subject to the provisions of the Plan and
withholding rules established by the Committee, to satisfy the withholding tax,
in whole or in part, by electing to have the Company withhold Shares (or by
returning previously acquired Shares to the Company). Such election must be made
in compliance with and subject to the withholding rules, and the Company may
limit the number of Shares withheld to satisfy the minimum tax withholding
requirements to the extent necessary to avoid adverse accounting consequences.
10.No Rights as a Shareholder. Until Shares are issued, if at all, in
satisfaction of the Company’s obligations under this Award, in the time and
manner specified above, the Participant shall have no rights as a shareholder.
11.No Right to Continued Employment. Neither the execution and delivery hereof
nor the granting of the Award shall constitute or be evidence of any agreement
or understanding, express or implied, on the part of the Company or any of its
Related Corporations to employ or continue the employment of the Participant for
any period.
12.Governing Law. The Award and the legal relations between the parties shall be
governed by and construed in accordance with the laws of the Commonwealth of
Pennsylvania (without reference to the principles of conflicts of law).
13.Signature in Counterpart. This Agreement may be signed in counterparts, each
of which shall be an original, with the same effect as if the signature thereto
and hereto were upon the same instrument.
14.Binding Effect; Benefits. This Agreement shall be binding upon and inure to
the benefit of the Company and the Participant and their respective successors
and permitted assigns. Nothing in this Agreement, express or implied, is
intended or shall be construed to give any person other than the Company or the
Participant or their respective successors or assigns any legal or equitable
right, remedy or claim under or in respect of any agreement or any provision
contained herein.
15.Amendment. This Agreement may not be altered, modified or amended except by a
written instrument signed by the Company and the Participant.
16.Sections and Other Headings. The section and other headings contained in this
Agreement are for reference purposes only and shall not affect the meaning or
interpretation of this Agreement.







--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Company, by its duly authorized officer, and the
Participant has executed this Agreement in duplicate as of the day and year
first above written.


KULICKE AND SOFFA INDUSTRIES, INC.






By:____________________________________                            
Name:    Lester Wong
Title: Senior Vice President, Legal Affairs and General Counsel






By:____________________________________
Participant









